Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the RCE filed on 12/15/2021. Claims 1, 4-17, 19-23 are pending. Claims 1, 13, and 17 are independent. New claims 22 and 23 are depended on independent claim 1.
The Non-Final Office Action mailed January 6, 2022 is hereby vacated because of a typographical informality in the body of the obviousness rejection of claims 5-8. This Office action corrects the typographical informality, and restarts the period for reply. See MPEP 710.06

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Election/Restrictions
Newly amended claims 13-17 and 19-21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Independent claims 1, 13, and 17 were amended in ways that make them distinguished from each other. 
Claim 1 is independent and comprises distinguished limitations of “wherein the bit line is disposed between and adjacent to the first voltage line and the second voltage line, wherein the first voltage line is disposed between and adjacent to the bit line and the bit line bar, wherein the bit line bar is disposed between and adjacent to the first voltage line and the third voltage line, wherein the fourth voltage line is disposed between and adjacent to the third voltage line and the second bit line bar” as shows in Fig. 4B as one embodiment. 
Claims 13 and 17 are independent and comprises distinguished limitations of “wherein the second voltage line is arranged between and adjacent to the first voltage line and the bit line, wherein the bit line and the bit line bare are complementary, wherein the third voltage line is arranged between and adjacent to the first voltage line and the bit line bar” as shows in Fig. 3 as another embodiment. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-17 and 19-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Newly limitation of “wherein the bit line bar is disposed between and adjacent to the first voltage and the third voltage line, wherein the fourth voltage line is disposed between and adjacent to the third voltage line and the second bit line bar”. As required by MPEP 2163.04, applicant need to point out there support can be found for the newly added limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 4, 9-12, and 22-23 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Fukano (US Pub. 2008/0304313).

    PNG
    media_image1.png
    779
    1023
    media_image1.png
    Greyscale

Regarding claim 1, Fig. 4 of Fukano discloses a memory circuit, comprising: 
a memory cell directly connected to a word line [WL], a bit line [1st BL], a bit line bar [1st BLB], a first voltage line [1st Voltage], a second voltage line [2nd Voltage], and a third voltage line [3rd Voltage]; 
a second memory cell [2nd Cell in the Examiner Marked Up] adjacent the memory and directly connected to the word line [WL], a second bit line bar [2nd BL], and a fourth voltage line [4th Voltage];
a first layer being routed to define the first voltage line [1st Voltage], the second voltage line [2nd Voltage], the third voltage line [3rd Voltage], and the fourth voltage line [4th Voltage], the bit line [1st BL], the bit line bar [1st BLB], the bit line [1st BL], and the nd BL], wherein the bit line is disposed between and adjacent to the first voltage line [1st Voltage] and the second voltage line [2nd Voltage], wherein the first voltage line [1st Voltage] is disposed between and adjacent to the bit line [BL] and the bit line bar [1st BLB], wherein the bit line bar [1st BLB] is disposed between and adjacent to the first voltage line [1st Voltage] and the third voltage line [3rd Voltage], wherein the fourth voltage line [4th Voltage] is disposed between and adjacent to the third voltage line [3rd Voltage] and the second bit line bar [2nd BL], wherein the bit line bar [1st BLB] is complementary to the bit line [1st BL], wherein the bit line is a read bit line [1st BL is used for reading], wherein the bit line bar is a read bit line bar [1st BLB], wherein the first voltage line [1st voltage], the second voltage line [2nd Voltage], the third voltage line [3rd Voltage], the bit line [1st BL] and the bit line bar [1st BLB] extend outside a boundary of the memory cell in the first layer [as shows in Fig. 4], the bit line [1st BL], wherein the bit line [1st BL], the bit line bar [1st BLB], the second bit line bar [2nd BL], the first voltage line [1st Voltage], the second voltage line [2nd Voltage], the third voltage line [3rd Voltage], and the fourth voltage line [4th Voltage] extend in parallel in a first plane [clearly shows in Fig. 4], and wherein opposite sidewalls (Sidewall1 and Sidewall2) of the second voltage line (2nd Voltage) are disposed between opposite short sidewalls of the boundary [S1 and S2] of the memory cell; and
a second layer [M3] coupled to and over the first layer [M1] , the second layer being routed for the word line [WL], wherein the word line extends in a direction perpendicular to the bit line [1st BL], the bit line bar [1st BLB], the second bit line bar [2nd BL], the first voltage line [1st Voltage], and the second voltage line [VSS on left], the third voltage line [3rd Voltage], and the fourth voltage line [4th Voltage].
Regarding claims 4 and 9, Fig. 4 of Fukano discloses wherein the first voltage line is a Vdd line [VDD], the second voltage line is a VSS line [VSS], and the third voltage line is a VSS line [right VSS].
Regarding claim 10, Fig. 4 of Fukano discloses a third layer [M3] over a semiconductor substrate [inherent], the third layer being routed to define electrical connections within the memory cell, the first layer [M1] being over the third layer, and the second layer [M2] being over the first layer [M1] and the third layer [M3].
Regarding claim 11, Fig. 4 of Fukano discloses wherein a short side [vertical] of the memory cell has a first width in a planar view, wherein the word line has a second width [horizontal] in the planar view, and wherein the second width is 50 % or greater the first width [clearly shows in Fig. 4].
Regarding claim 12, Fig. 2 of Fukano discloses wherein the memory circuit comprises a plurality of the memory cells [at intersection of bit lines and word lines], the memory cells forming a repeating pattern [clearly shows in Fig. 2], wherein vertically adjacent ones of the memory cells are vertically mirrored, and wherein horizontally adjacent ones of the memory cells are horizontally mirrored [paragraph 0039 and Fig. 5]. 
Regarding claim 22, Fig. 4 of Fukano (examiner marked up) discloses a second memory cell [2nd Cell] adjacent to the memory cell, wherein the second memory cell is further directly connected to a second bit line [2nd BLB], a fifth voltage line[5th Voltage], and a sixth voltage line [6th Voltage], wherein the second bit line bar [2nd BL] is disposed between and adjacent to the fourth voltage line [4th Voltage] and the fifth voltage line [5th nd BLB] is disposed between and adjacent to the fifth voltage line [5th Voltage] and the sixth voltage line [6th Voltage].
Regarding claim 23, Fig. 4 of Fukano (examiner marked up) discloses wherein opposite sidewalls of the third voltage line [3rd Voltage] are disposed between the opposite short sidewalls of the boundary of the memory cell [at two ends of the cell].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fukano (US Pub. 2008/0304313) in view of Liaw (US Pat. 7,269,056).
Regarding claims 5-8, Yang discloses all claimed invention, but does not specifically disclose wherein a long side (word line side) of the memory cell has a first length in a planar view, wherein a short side [bit line side) of the memory cell has a first width in the planar view, and wherein a ratio of the first length to the first width is 3 or greater. However, Fig. 7 of Liaw discloses wherein a long side (word line side) [horizontal] of the memory cell has a first length in a planar view, wherein a short side [bit line side) [running vertically] of the memory cell has a first width in the planar view, and wherein a ratio of the first length to the first width is 3 or greater. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was 
Since Fukano and Liaw are both from the same field of SRAM memory device, the purpose disclosed by Liaw would have been recognized in the pertinent art of Fukano.
It would have been obvious to an ordinary skill in the art at the time of the invention was made to have word line longer than bit line for a purpose of having more cells connected to word line.

Response to Arguments
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive. Applicant first argues that “Fukano fails to disclose a fourth voltage line of second memory cell would be disposed between and adjacent a third voltage lone of a memory cell and a second bit line bar of the second memory cell. Applicant is reminded that the claims are examined in light of specification. Although, the claims are examined in light of specification, limitations from specification are not read into the claims. As shows in Fig. 4 Fukano (examiner marked up), wherein the fourth voltage line [4th Voltage] is disposed between and adjacent to the third voltage line [3rd Voltage] and the second bit line bar [2nd BL]. Bit line and bit line bar are interchangeable because they are complement to each other. 
Therefore, all applicant’s arguments were fully considered, they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709.  The examiner can normally be reached on MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.